Citation Nr: 0120939	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  99-12 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating for 
seizures, by history, currently evaluated as 80 percent 
disabling.

2.  Entitlement to an increased disability rating for chronic 
brain syndrome associated with convulsive disorder, currently 
evaluated as 50 percent disabling.

3.  Entitlement to a total disability evaluation due to 
individual unemployability (TDIU) resulting from service 
connected disability.


REPRESENTATION

Appellant represented by:	American Red Cross



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1951 to March 
1953.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of a February 1999 rating decision rendered by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)" and 
to provide a medical examination when such examination is 
necessary to make a decision on the claim.  Id. at § 3(a) (to 
be codified as amended at 38 U.S.C. § 5103A).  The Board 
notes that during the course of VA examination in August 
1998, the veteran indicated that he was receiving medical 
treatment from Dr. Juan A. Moreira, a private neurologist, 
and an unnamed private psychiatrist.  While the evidence 
contains several statements from Dr. Moreira and Dr. Roberto 
Coira, a psychiatrist, a complete copy of the clinical 
records from these physicians does not appear to be presently 
associated with the claims folder.  As these records may 
contain probative information relative to the severity of the 
veteran's service connected disabilities, they must be 
obtained. 

The Board also notes that during the August 1998 VA 
examination, the veteran indicated that he was in receipt of 
Social Security benefits.  However, the examination report 
does not indicate if these benefits are for disability or 
retirement.  Accordingly, attempts should made to ascertain 
the nature of the benefits received by the veteran from the 
Social Security Administration.  In addition, copies of the 
veteran's Social Security Earnings Reports for the past 10 
years would be probative in ascertaining his present 
employability.  

The "duty to assist" requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  In 
light of the additional development requested above, a new VA 
examination should be undertaken in order to determine 
whether the veteran is presently unemployable due solely to 
service connected disability. 

While the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  


Accordingly, based on the discussion above, the case is 
REMANDED for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
both VA and private, who have treated the 
veteran for his service connected seizure 
disorder and his service connected 
chronic brain syndrome since August 1998.  
The RO should also obtain treatment 
records from Dr. Moreira and Dr. Coira.  
After securing the necessary release(s), 
the RO should obtain these records.

The RO should ensure that its efforts to 
obtain the requested records are fully 
documented in the claims folder.  If such 
records do not exist or if further 
efforts to obtain those records would be 
futile, the RO should so indicate in the 
claims folder.  If any identified 
evidence is not available, the RO should 
notify the appellant as mandated by the 
Veterans Claims Assistance Act of 2000.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the claim for Social 
Security benefits.  In particular:
 
a.  If the veteran has made a claim 
for, or is presently in receipt of, 
Social Security disability benefits, 
the RO should obtain copies of the 
medical records relied upon 
concerning that claim.  

b.  The RO should request copies of 
the veteran's Social Security 
earnings reports for the past 10 
years.  

The RO should ensure that its efforts to 
obtain the requested records are fully 
documented in the claims folder.  If such 
records do not exist or if further 
efforts to obtain those records would be 
futile, the RO should so indicate in the 
claims folder.  If any identified 
evidence is not available, the RO should 
notify the appellant as mandated by the 
Veterans Claims Assistance Act of 2000.  

3.  After completion of the above, the 
veteran should be afforded a VA 
examination with an appropriate 
physician(s) to ascertain whether the 
veteran is currently unemployable due 
solely to his service connected 
disabilities.  The RO is to advise the 
veteran that failure to comply with the 
actions requested herein, without good 
cause, may result in adverse action with 
regard to his claim, to include the 
denial thereof.  All communications with 
the veteran must be documented.

The claims folder and a copy of this 
remand should be made available to the 
examiner for review before the 
examination.  The examiner(s) should be 
asked to indicate on the face of the 
examination report that the claims folder 
has been reviewed prior to examination.  
All necessary tests should be conducted, 
and clinical findings should be recorded 
in detail.  The examiner should review 
the results of any testing prior to 
completion of the report.  A complete 
rationale for all conclusions reached 
should be recorded.  If these matters 
cannot be medically determined without 
resort to mere speculation or conjecture, 
this should be commented upon in the 
report.  

The examination report(s) should include 
the following:

a.  An indication as to whether the 
veteran is currently employed. 

b.  An opinion as to whether the 
veteran is unable to secure or 
follow a substantially gainful 
occupation due primarily to his 
service-connected disabilities.

4.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

5.  In addition, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that if there is additional evidence that 
can be obtained or generated, he should submit that evidence 
to the RO.

The veteran is hereby informed that failure to report for a 
scheduled VA examination, without demonstrated good cause for 
such action, could result in adverse action with regard to 
his claim.  See 38 C.F.R. § 3.655(a) (When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied).

The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




